Exhibit 10.2

 

LOGO [g14061ex10_2img.jpg]    Terrance A. Duffy

Executive Chairman

June 26, 2009

Mr. Leo Melamed

Melamed & Associates

10 South Wacker Drive, Suite 3275

Chicago, IL 60606

Dear Mr. Melamed:

This letter will confirm the terms of your agreement (the “Agreement”) with the
undersigned CME Group Inc. (“CME”), with respect to your performance of
consulting services for CME and its subsidiaries and affiliates (collectively
with CME, the “CME Entities”) following your retirement from the Board of
Directors of CME.

1. Term. This Agreement shall commence effective upon the date of your
retirement from the Board of Directors of the CME. This agreement shall
terminate upon your death.

2. Scope of Consulting Services. During the term of this Agreement, you will
render consulting services to CME and CME Entities upon request with respect to
the futures business and industry and related matters and other matters in which
you have expertise. In providing such services, you shall comply with all
applicable laws, statutes, regulations, orders, codes and other acts of any
applicable governmental authority and the policies, standards and regulations of
CME and the CME Entities. You will personally perform all of the consulting
services required under this Agreement. Any request for consulting services
under this Agreement will be made by the Chief Executive Officer of CME. The
Chief Executive Officer insofar as reasonably practicable, shall consider your
convenience in the timing of his requests, and your failure or inability, by
reason of temporary illness or other cause beyond your control or because of
your absence for reasonable periods, to respond to such requests during any such
temporary period shall not be deemed to constitute a default on your part in the
performance of your consulting services under this Agreement.

3. Consulting Fee. In consideration for your consulting services and the
non-compete and confidentiality provisions of this Agreement, CME shall pay to
you $300,000 per annum during this Agreement’s term, payable in four equal
installments of $75,000 and a pro-rata amount for periods less than a full three
month period. The first such installment shall be paid as soon as practicable
following effectiveness of this Agreement, with respect to the first three month
period, and all subsequent installments shall be due and payable on or about the
first day of each subsequent three month period during the term of this
Agreement.



--------------------------------------------------------------------------------

4. Expense Reimbursement /Other Benefits. CME shall reimburse you for, or
advance to you, all reasonable and necessary out-of-pocket travel and other
expenses incurred by you at the specific request of a CME Entity and otherwise
consistent with CME expense reimbursement policies from time to time in effect
in connection with your performance of consulting services hereunder. Such
expenses shall be reimbursed or advanced promptly after your submission to CME
of expense statements, including copies of receipts and other documents
verifying the amounts included therein, in such reasonable detail as CME may
require. During the term of this Agreement, CME shall provide you with an office
and secretarial assistance.

5. Nature of the Consulting Relationship. You will perform the consulting
services required under this Agreement as an independent contractor to, and not
as an agent or employee of, CME or any other CME Entity. Except as and to the
extent that CME or another CME Entity, as the case may be, may otherwise
prescribe in writing, you shall not have any authority to negotiate or to
conclude any contracts on behalf of, or otherwise bind, CME or any other CME
Entity. You shall be solely responsible for and shall pay all amounts of
applicable federal and state income and self employment taxes. You shall not be
eligible to participate in any employee benefit, group insurance or compensation
plans or programs maintained by any CME Entity. Neither CME nor any other CME
Entity shall provide Social Security, unemployment compensation, disability
insurance, workers’ compensation or similar coverage, or any other statutory
employment benefit, to you.

6. Assisting Competitors. During the term of this Agreement and for a period of
one year thereafter, you will not, without the prior written consent of CME
(a) render any services whether or not for compensation, to other individuals,
firms, corporations or entities in connection with any matter that involves
material interests adverse to any CME Entity, (b) directly or indirectly compete
with any CME Entity anywhere in the world or (c) engage in any business or
activity that you reasonably believe to be materially detrimental to the
business or interests of any CME Entity.

7. Confidential Information. In connection with your service to the CME Entities
and their predecessors, and pursuant to this Agreement, you have acquired or may
acquire confidential information with respect to the business, plans,
strategies, finances, technology, markets, operations, customers, members,
employees, suppliers and vendors and other matters of or related to the CME
Entities (collectively, the “Confidential Information”). Unless disclosure is
required by law, you shall not, without the prior written consent of CME, at any
time, whether during or after the term of this Agreement, communicate or divulge
any Confidential Information to anyone other than a CME Entity or those other
persons or entities designated by CME. All records, files, documents, notes,
data and the like relating to the business or activities of any CME Entity which
you shall prepare, develop, use, compile or receive shall be and remain the sole
property of CME, or such other CME Entity as the case may be, and shall be
returned upon CME’s request. “Confidential Information” shall

 

Page 2



--------------------------------------------------------------------------------

exclude information (a) readily available in the public domain other than as a
result of your act or omission or (b) obtained from third parties rightfully in
possession of such information and having no direct or indirect confidentiality
obligation to any CME Entity.

8. Non-Waiver. The failure by either party to exercise any of its or his rights
in the event of a breach of this Agreement by the other party shall not be
construed as a waiver of such breach or any subsequent breach, or prevent either
party from later enforcing strict compliance with this Agreement as to such
breach or any subsequent breach.

9. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be void or unenforceable for any reason, such
provision shall be modified or deleted in such manner so as to make this
Agreement, as modified, legal and enforceable, and the remaining provisions
hereof shall continue in full force and effect.

10. Notices. All notices and other required communications under this Agreement
(“Notices”) shall be in writing, and shall be sent to a party at the address set
forth below such party’s signature block below. A party may change its address
by sending Notice to the other party of the new address. Notices shall be given:
(a) by personal delivery to the other party; (b) by facsimile, with a
confirmation sent by registered or certified mail, return receipt requested;
(c) by registered or certified mail, return receipt requested; or (d) by express
courier (e.g. DHL, Federal Express, etc.). Notices shall be effective and shall
be deemed delivered: (i) if by personal delivery, on the date of the personal
delivery; (ii) if by facsimile, on the date stated in the electronic
confirmation, delivered during normal business hours (8:00 a.m. to 5:00 p.m. at
recipient’s location), and, if not delivered during normal business hours, on
the next business day following delivery; (iii) if solely by mail, on the date
of receipt as stated on the return receipt; or (iv) if by express courier, on
the date signed for or rejected as reflected in the courier’s delivery log.

11. Miscellaneous. This Agreement is personal to you, and you shall not assign
this Agreement without CME’s prior written consent. This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois.
This Agreement contains the entire understanding between CME and yourself with
respect to the subject matter hereof and supercedes and voids all prior
negotiations, discussions, and agreements, whether written or oral. This
Agreement may not be amended, modified or extended other than by a written
agreement executed by the parties hereto.

*    *    *

 

Page 3



--------------------------------------------------------------------------------

Please confirm that the foregoing Agreement correctly sets forth the agreement
between CME and yourself by signing and returning to CME on of the enclosed
copies of this letter. This letter agreement will supersede and replace in its
entirety that certain letter agreement between CME and you, dated as of
January 31, 2005.

 

    Very truly yours,     CME GROUP INC.    

/s/ Terrence A. Duffy

    Executive Chairman Of The Board June 26, 2009

Agreed and Accepted as of

June 26, 2009

    Address for Notice Purposes:

/s/ Leo Melamed

   

CME Group Inc.

20 South Wacker Drive

Chicago, IL 60606

Leo Melamed     Attention: General Counsel Address for Notice Purposes:    

Melamed & Associates

10 South Wacker Drive, Suite 3275

Chicago, IL 60606

   

 

Page 4